Appeal by defendant, as limited by his motion, from a sentence of the County Court, Rockland County, rendered January 25, 1978, adjudicating him a youthful offender, after his plea of guilty of criminal possession of a controlled substance in the third degree, the sentence being an indeterminate sentence with a maximum of four years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a period of imprisonment of 60 days and probation for an additional 4 years and 10 months. As so modified, sentence affirmed and case remanded to the County Court to fix the conditions of probation. The sentence imposed was excessive to the extent indicated herein. Rabin, J. P., Gulotta, Shapiro and O’Connor, JJ., concur.